—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered October 9, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). We have reviewed the defendant’s remaining contentions, including those raised in his pro se brief, and conclude that they are without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.